Exhibit 7 UNANIMOUS RESOLUTION OF THE MEMBERS of PAMPA HOLDINGS, LLC The undersigned, being all of the Members of PAMPA HOLDINGS, LLC (the “ Company ”), and acting pursuant to the authority provided and under Section 4.04(iii) of the Fourth Amended and Restated Limited Liability Company Operating agreement dated February 28, 2013 (the “ Operating Agreement ”), hereby adopt the following Company resolution: RESOLVED, that pursuant to Section 4.04(iii) of the Operating Agreement, the Members hereby agree to LABMEX INTERNATIONAL S.A.R.L.’s request to receive a return of part of its Capital Contributions, in the form of 670,000 ADSs (as defined in Section 4.01 of the Operating Agreement); RESOLVED, that the Company is hereby authorized to take all necessary action to effect the partial return of LABMEX INTERNATIONAL S.A.R.L.’s Capital Contributions, as provided above; and RESOLVED, that Schedule B of the Operating Agreement shall be amended and restated in its entirety as set forth in Annex A to this Unanimous Resolution to reflect the partial return of Capital Contributions approved hereby. [ Remainder of the page left intentionally blank .] IN WITNESS WHEREOF, the undersigned have executed this Resolution as of this 3 rd day of December, 2015. PAMPA F&F LLC By: /s/ Damián Mindlin Title: LABMEX INTERNATIONAL S.A.R.L. By: /s/ Thomas Youth Title: By: /s/ Laure Paklos Title: ANNEX A Schedule B Shareholder Securities Redemption Redemption Date Total Membership Interests Pampa F&F LLC 29.5287% Labmex International S.A.R.L. 670,000 ADSs December 3, 2015 70.4713%
